UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2011 Date of reporting period:August 31, 2010 Item 1. Reports to Stockholders. Semi-Annual Report Class A Shares (AASAX) Class I Shares (AASFX) August 31, 2010 Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 7 INVESTMENT HIGHLIGHTS 9 SCHEDULE OF INVESTMENTS 12 SCHEDULE OF SECURITIES SOLD SHORT 24 SCHEDULE OF OPTIONS WRITTEN 27 SCHEDULE OF OPEN FUTURES CONTRACTS 28 STATEMENT OF ASSETS AND LIABILITIES 29 STATEMENT OF OPERATIONS 30 STATEMENTS OF CHANGES IN NET ASSETS 31 FINANCIAL HIGHLIGHTS 32 NOTES TO FINANCIAL STATEMENTS 34 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AND SUB-ADVISORY AGREEMENTS 45 ADDITIONAL INFORMATION 53 Dear Shareholders: Since the launch of the Alternative Strategies Mutual Fund (“Fund”) on March 3, 2008, the economic landscape, and the associated investment environment, has been uncertain and volatile.We continue to believe that the Fund provides investors with a valuable solution to help negotiate these uncertain times. Performance Review After a strong market rebound in 2009, market performance thus far in 2010 has struggled due to slower than expected economic growth and persistently high unemployment.For the six month period ended August 31, 2010, the Class I shares are down 3.45% while the S&P 500 Index is down 4.04%. From a risk perspective, the Fund’s annualized standard deviation for this time period was 8.7%, compared to 21.8% for the S&P 500 Index. We believe the Fund’s superior return versus risk profile is directly attributable to its diversified investment strategy.Specifically, diversification amongst multiple, alternative investment strategies resulted in exposures, both long and short, in multiple asset classes that was the primary factor behind the Fund’s lower standard deviation. Some of these exposures were more of a factor in the fiscal year-to-date loss. In the First Quarter, foreign and emerging market equities were weak. In the Second Quarter, commodities and short Treasury bond positions, expressed with futures contracts in the Fund’s Global Macro strategy, declined during the market sell-off in May and June, and were responsible for a large portion of the Fund’s losses in the quarter. We continue to execute an alternative, multi-strategy investment approach to achieve the Fund’s objective of ‘growth with low correlation to traditional market indexes’. As of August 31, 2010, the Fund was invested in six alternative investment strategies: Global Macro, Long/Short Equity, Market Neutral Equity, Emerging Markets, Convertible Bond Arbitrage, and Tactical Opportunity (trading). Global Macro, Long/Short Equity and Market Neutral Equity continue to be the largest capital allocations, followed by Convertible Bond Arbitrage, Emerging Markets, and Tactical Opportunity. The combination of these strategies provides the Fund exposure to multiple asset classes: domestic and foreign equity, domestic and foreign fixed income, commodities, and currencies. Of the six investment strategies in the Fund, the three with more defensive characteristics (Market Neutral Equity, Convertible Bond Arbitrage, Long/Short Equity) were actually profitable for the six months ended August 31, 2010. This diversification, coupled with the fact that the underlying strategies can go long or short, is why we believe the Fund has continued to weather this investment environment successfully. The Fund started 2010 with moderate ‘net-long’ exposures that resulted from bullish positioning of the underlying strategies. In mid-January, as the market began to struggle from inflation concerns in China and new credit concerns in Europe, foreign equity exposure was reduced with hedges. This lower-risk profile was maintained until March, when global equity markets began to perform better on expectations for superior domestic corporate earnings. In early May, when European credit issues turned sour, hedges were again applied and maintained until late June. As summer approached, our indicators were not confirming the strong bearish investor sentiment that existed, and we became more positive on global equity and commodity markets. When markets turned positive in July, the Fund profited, and then successfully preserved capital in August when markets turned lower. This year, two new Sub-Advisors were hired for the management of the underlying investment strategies. DuPont Capital Management and Armored Wolf were hired to sub-advise the Emerging Market and Global Macro strategies, respectively. Both of these firms 3 have significant experience in their respective investment disciplines, and we are excited to have them as a part of the portfolio management of the Fund. With the hiring of Armored Wolf, the dedicated commodities strategy managed by Rex Capital was no longer needed as this strategy is a natural part of Armored Wolf’s Global Macro investment approach. Investment Outlook There is considerable debate regarding the health of the domestic economy. Of all the economic scenarios that might unfold, we believe the most likely path is for the Federal Reserve (the “Fed”) to continue aggressively using all its monetary policy tools to offset near-term deflation coming from the bursting of the debt bubble. We believe that the Fed’s approach will eventually create the inflation that is needed to help dissolve the mountain of debt that has been created, or at least make it easier to manage (see table). The risk to investors is that the Fed can only do so much, and that fiscal policy will play a critical role in how it all plays out. We believe any ‘anti-growth’ fiscal policy (not extending current tax rates, etc.) could make a difference for the economy and the stock market. At the moment however, most survey results we read reveal that investors are expecting higher taxes on capital gains and dividends next year. Government Debt % of GDP 2011 Est. Austria 78 82 France 92 99 Germany 82 85 Greece Ireland 81 93 Italy Netherlands 77 82 Portugal 91 97 Spain 68 72 UK 83 94 USA 92 Asia 40 41 Source: OECD, IMF, World Bank In addition to monetary policy, market internals, investor sentiment, and equity valuations continue to be constructive. The warning signs coming from interest rates and historical bull/bear market cycles will be watched closely for growing divergences that would be indicative of the end of this economic cycle and the possible beginning of a new bear market. However, we remain confident that a better economy and market should begin to unfold in the Fourth Quarter of this year. We believe that future inflation is not currently priced correctly and that interest rates are too low (bonds are expensive), reflective more of investor fear than economic realityWe anticipate 10-year Treasury bond yields to normalize between 3% and 3.5% when new economic data confirms a gradual improvement in the economy. We remain positioned to potentially benefit from the trends and themes we have identified in this market environment. We favor securities and commodities related to emerging markets, which do not carry the level of debt burden of the developed economies. With gold as the early indication, commodities are supportive of the emerging market theme, and their out-performance may be starting to reflect eventual inflationary pressures. Copper, a new favorite indicator for the direction of the economy, also continues to have a positive up-trend.Other confirming indicators that we are closely watching are the US Dollar and Japanese Yen. A continued decline in the US dollar would confirm our view that emerging market economies present the most attractive investment opportunities for our investors. 4 We appreciate the continued support of our shareholders. Opinions expressed are those of the Fund, are subject to change, and should not be considered a recommendation to buy or sell any security. Past performance is no guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. The Fund invests in foreign securities which involve greater volatility and political, economic and currency risk and differences in accounting methods. The Fund invests in smaller companies which involves additional risks such as limited liquidity and greater volatility. Investments in debt securities decrease in value when interest rates rise and this risk is greater for longer-term debt securities. Certain hedging techniques and leverage employed in the management of the Fund may accelerate the velocity of possible losses. Short selling involves the risk of a potentially unlimited increase in the market value of the security sold short, which could result in potentially unlimited loss for the Fund. Derivatives involve investment exposure that may exceed the original cost and a small investment in derivatives could have a large potential impact on the performance of the Fund. Options held in the Fund may be illiquid and the fund manager may have difficulty closing out a position. The Fund’s strategies and potential for high turnover could affect the amount, timing and character of distributions. The Fund will bear its share of the fees and expenses of the underlying ETFs. Shareholders will pay higher expenses than would be the case if making direct investments in the underlying ETFs. Because the Fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact the Fund’s ability to sell its shares. Alternative investments may not be suitable for all investors. The S&P 500 is an unmanaged market-weighted index of 500 of the nation’s largest stocks from a variety of industries. The S&P 500 represents about 80% of the total market value of all stocks on the New York Stock Exchange. Market-weighted means that component stocks are weighted according to the total value of their outstanding shares. You cannot invest directly in an index. Standard Deviation is a statistical measure of the historical volatility of a mutual fund or portfolio, usually computed using 36 monthly returns. Correlation: a statistical measure of how two securities move in relation to each other, a statistical relation between two or more variables such that systematic changes in the value of one variable are accompanied by systematic changes in the other Correlation is computed into what is known as the correlation coefficient, which ranges between -1 and +1. Perfect positive correlation (a correlation co-efficient of +1) implies that as one security moves, either up or down, the other security will move in lockstep, in the same direction. 5 Alternatively, perfect negative correlation means that if one security moves in either direction the security that is perfectly negatively correlated will move by an equal amount in the opposite direction. If the correlation is 0, the movements of the securities are said to have no correlation; they are completely random. Must be preceded or accompanied by a prospectus. Diversification does not assure a profit nor protect against loss in a declining market. The Alternative Strategies Mutual Fund is distributed by Quasar Distributors, LLC. 6 ALTERNATIVE STRATEGIES MUTUAL FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption fees, and (2) ongoing costs, including advisory fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (3/1/10 – 8/31/10). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. If you purchase Class A shares of the Fund you will pay an initial sales charge of 5.75% when you invest. In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem your shares of the Fund within 30 days of purchase. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, advisory fees, fund administration and accounting, custody and transfer agent fees and dividends on short positions. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. 7 ALTERNATIVE STRATEGIES MUTUAL FUND Expense Example (continued) (Unaudited) Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Class A Beginning Ending Expenses Paid Account Value Account Value During Period 3/1/10 8/31/10 3/1/10 – 8/31/10* Actual** $ $ $ Hypothetical (5% return before expenses)*** $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 2.75%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. ** Including dividends on short positions and interest expense, your actual cost of investing in the Fund would be $16.68. *** Including dividends on short positions and interest expense, your hypothetical cost of investing in the Fund would be $17.06. Class I Beginning Ending Expenses Paid Account Value Account Value During Period 3/1/10 8/31/10 3/1/10 – 8/31/10* Actual** $ $ $ Hypothetical (5% return before expenses)*** $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 2.50%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. ** Including dividends on short positions and interest expense, your actual cost of investing in the Fund would be $15.56. *** Including dividends on short positions and interest expense, your hypothetical cost of investing in the Fund would be $15.90. 8 ALTERNATIVE STRATEGIES MUTUAL FUND Investment Highlights (Unaudited) The investment objective of the Fund is long term capital appreciation with low correlation to broad market indices. The Fund seeks to achieve its investment objective by investing primarily in both long and short positions in common and preferred stocks and other equity instruments, bonds and other fixed income securities, derivative securities, and other investment companies, including exchange-traded funds (“ETFs”) and money market funds in proportions consistent with the Advisor’s evaluation of their expected risks and returns. In making these allocations the Advisor considers various factors, including macroeconomic conditions, corporate earnings at a macro level, anticipated inflation and interest rates, consumer risk and the status of the market as a whole. The Fund’s assets may be allocated between equity securities and fixed-income securities at the discretion of the Advisor. The Fund’s allocation of portfolio assets as of August 31, 2010 is shown below. Allocation of Portfolio Assets % of Net Assets 9 ALTERNATIVE STRATEGIES MUTUAL FUND — CLASS A Investment Highlights (continued) (Unaudited) Average Annual Returns as of August 31, 2010(1) Since One Inception Year (10/15/08) Alternative Strategies Mutual Fund – Class A – With Load (8.59)% (3.86)% Alternative Strategies Mutual Fund – Class A – No Load (3.04)% (0.76)% S&P 500 Index 4.91% 10.60% With load returns reflect the deduction of the current maximum initial sales load of 5.75%. Returns without load do not reflect the deduction of the current maximum sales charges. Had the sale load been included, the returns would have been lower. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-506-7390. The Fund imposes a 2.00% redemption fee on shares held less than thirty days. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following chart illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The chart does not reflect any future performance. The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. One cannot invest directly in an index. Growth of $10,000 Investment 10 ALTERNATIVE STRATEGIES MUTUAL FUND — CLASS I Investment Highlights (continued) (Unaudited) Average Annual Returns as of August 31, 2010 Since One Inception Year (3/3/08) Alternative Strategies Mutual Fund – Class I (2.68)% (1.87)% S&P 500 Index 4.91% (6.97)% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-506-7390. The Fund imposes a 2.00% redemption fee on shares held less than thirty days. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following chart illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The chart does not reflect any future performance. The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. One cannot invest directly in an index. Growth of $10,000 Investment 11 ALTERNATIVE STRATEGIES MUTUAL FUND Schedule of Investments August 31, 2010 (Unaudited) Shares Value COMMON STOCKS – 34.15% Administrative and Support Services – 0.31% Ctrip.com International Ltd. – ADR (a) $ Manpower, Inc. Paychex, Inc. (c) Ambulatory Health Care Services – 0.07% DaVita, Inc. (a)(c) Beverage and Tobacco Product Manufacturing – 1.59% Altria Group, Inc. British American Tobacco PLC – ADR Cia Cervecerias Unidas SA – ADR Coca-Cola Co. (c) Diageo PLC – ADR Molson Coors Brewing Co. Broadcasting (except Internet) – 0.11% CBS Corporation Comcast Corp. Chemical Manufacturing – 1.24% Bristol-Myers Squibb Co. Eastman Chemical Co. EI du Pont de Nemours & Company Eli Lilly & Co. Huntsman Corp. Novartis AG – ADR PPG Industries, Inc. Sanofi-Aventis SA – ADR Teva Pharmaceutical Industries Ltd. – ADR Computer and Electronic Product Manufacturing – 2.35% Dell, Inc. (a) L-3 Communications Holdings, Inc. (c) LG Display Co., Ltd. – ADR Nokia OYJ – ADR Northrop Grumman Corp. Research In Motion Ltd. (a)(b) Sony Corp. – ADR Taiwan Semiconductor Manufacturing Co., Ltd. – ADR Tyco International Ltd. (b) Xilinx, Inc. (c) The accompanying notes are an integral part of these financial statements. 12 ALTERNATIVE STRATEGIES MUTUAL FUND Schedule of Investments (continued) August 31, 2010 (Unaudited) Shares Value Construction of Buildings – 0.13% Desarrolladora Homex SAB de CV – ADR (a) $ Consumer Services – 0.02% Melco Crown Entertainment Ltd. – ADR (a) Credit Intermediation and Related Activities – 3.17% ABSA Group Ltd. – ADR Banco Bilbao Vizcaya Argentaria SA – ADR Banco Latinoamericano de Comercio Exterior SA (b) Banco Santander SA – ADR The Bank Holdings, Inc. (a)(c) Bank of America Corp. Barclays PLC – ADR BB&T Corp. Capital One Financial Corp. China Construction Bank Corp. – ADR Citigroup, Inc. (a) Commercial International Bank Egypt SAE – ADR Credit Suisse Group AG – ADR Grupo Financiero Banorte SAB de CV – ADR HDFC Bank Ltd. – ADR 52 ICICI Bank Ltd. – ADR Industrial & Commercial Bank of China – ADR (a) Malayan Banking Bhd. – ADR Meritor Savings Bank (a)(c) Regions Financial Corporation Shinhan Financial Group Co., Ltd. – ADR SunTrust Banks, Inc. Crop Production – 0.02% Cresud SACIF y A – ADR Electrical Equipment, Appliance, and Component Manufacturing – 0.29% Harbin Electric, Inc. (a) Jinpan International Ltd. (a)(b) Electronics and Appliance Stores – 0.45% Best Buy Co., Inc. Ingram Micro, Inc. (a) Fabricated Metal Product Manufacturing – 0.09% Cameron International Corp. (a)(c) The accompanying notes are an integral part of these financial statements. 13 ALTERNATIVE STRATEGIES MUTUAL FUND Schedule of Investments (continued) August 31, 2010 (Unaudited) Shares Value Food and Beverage Stores – 0.53% Kroger Co. $ Safeway, Inc. Food Manufacturing – 0.38% JM Smucker Co. (c) Zhongpin, Inc. (a)(b) Forestry and Logging – 0.04% Weyerhaeuser Co. General Merchandise Stores – 1.41% Costco Wholesale Corporation Macy’s, Inc. Sears Holdings Corp. (a) Wal-Mart Stores, Inc. (c) Health and Personal Care Stores – 0.28% McKesson Corporation Heavy and Civil Engineering Construction – 0.63% Aveng Ltd. – ADR (a) Chicago Bridge & Iron Company NV (a)(b) Fluor Corporation (c) Insurance Carriers and Related Activities – 4.37% ACE Ltd. (b) Aflac, Inc. (c) Allstate Corp. American International Group, Inc. (a) Berkshire Hathaway Inc. (a) Cincinnati Financial Corp. Humana, Inc. (a) ING Groep NV – ADR (a) Prudential Financial, Inc. (c) Travelers Companies, Inc. UnitedHealth Group, Inc. (c) WellPoint, Inc. (a)(c) Management of Companies and Enterprises – 0.10% Genting Bhd. – ADR The accompanying notes are an integral part of these financial statements. 14 ALTERNATIVE STRATEGIES MUTUAL FUND Schedule of Investments (continued) August 31, 2010 (Unaudited) Shares Value Merchant Wholesalers, Nondurable Goods – 0.58% AmerisourceBergen Corp. $ Cardinal Health, Inc. Mining (except Oil and Gas) – 2.57% BHP Billiton Ltd. – ADR (c) Cia de Minas Buenaventura SA – ADR Consol Energy, Inc. (c) Harmony Gold Mining Co., Ltd. – ADR Peabody Energy Corp. (c) Rio Tinto PLC – ADR Southern Copper Corp. St. Andrew Goldfields Ltd. (a)(b)(c) Thompson Creek Metals Co., Inc. (a)(b) Vale SA – ADR Yanzhou Coal Mining Co., Ltd. – ADR Miscellaneous Manufacturing – 0.09% Coach, Inc. (c) Motion Picture and Sound Recording Industries – 0.24% Time Warner, Inc. Nonmetallic Mineral Product Manufacturing – 0.10% Pretoria Portland Cement Co., Ltd. – ADR Oil and Gas Extraction – 1.57% Canadian Natural Resource Ltd. (b) CNOOC Ltd. – ADR Hess Corp. Marathon Oil Corp. PetroChina Co., Ltd. – ADR PTT Exploration & Production PCL – ADR Sasol Ltd. – ADR Total SA – ADR Other Information Services – 0.02% Baidu, Inc. – ADR (a) 94 Paper Manufacturing – 0.14% International Paper Co. The accompanying notes are an integral part of these financial statements. 15 ALTERNATIVE STRATEGIES MUTUAL FUND Schedule of Investments (continued) August 31, 2010 (Unaudited) Shares Value Petroleum and Coal Products Manufacturing – 2.31% BP PLC – ADR $ Chevron Corporation China Petroleum & Chemical Corp. – ADR ConocoPhillips ENI SPA – ADR Exxon Mobil Corporation (c) Sunoco, Inc. Valero Energy Corporation Primary Metal Manufacturing – 0.67% Alcoa, Inc. Aluminum Corp. of China Ltd. – ADR (a) POSCO – ADR Tenaris SA – ADR Ternium SA – ADR Usinas Siderurgicas de Minas Gerais SA – ADR Professional, Scientific, and Technical Services – 0.44% Cognizant Technology Solutions Group (a)(c) Computer Sciences Corp. Infosys Technologies Ltd. – ADR Publishing Industries (except Internet) – 1.29% Intuit Inc. (a)(c) Microsoft Corp. (c) News Corp. News Corp. (c) SAP AG – ADR Rail Transportation – 0.25% CSX Corp. (c) Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 0.48% CME Group, Inc. (c) Deutsche Bank AG (b) Support Activities for Mining – 0.45% Diamond Offshore Drilling Inc. (c) Gazprom OAO – ADR (a) The accompanying notes are an integral part of these financial statements. 16 ALTERNATIVE STRATEGIES MUTUAL FUND Schedule of Investments (continued) August 31, 2010 (Unaudited) Shares Value Telecommunications – 2.87% Advanced Info Service PCL – ADR $ America Movil SAB de CV – ADR AT&T, Inc. China Mobile Limited – ADR DIRECTV (a)(c) Millicom International Cellular SA (b) Orascom Telecom Holding SAE – ADR (a) Philippine Long Distance Telephone Co. – ADR Sprint Nextel Corp. (a) Telefonica SA – ADR (c) Telekomunikacja Polska SA – ADR Time Warner Cable, Inc. Verizon Communications, Inc. Transportation Equipment Manufacturing – 0.80% Empresa Brasileira de Aeronautica SA – ADR General Dynamics Corp. (c) Utilities – 1.69% Cia de Saneamento Basico do Estado de Sao Paulo – ADR Constellation Energy Group, Inc. Edison International Enersis SA – ADR Exelon Corp. NRG Energy, Inc. (a)(c) Siemens AG – ADR Wholesale Electronic Markets and Agents and Brokers – 0.01% General Metals Corp. (a)(c) TOTAL COMMON STOCKS (Cost $11,200,397) CONVERTIBLE PREFERRED STOCKS – 0.52% Food Manufacturing – 0.27% Bunge Limited (b) Oil and Gas Extraction – 0.25% Chesapeake Energy Corp. TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $186,367) The accompanying notes are an integral part of these financial statements. 17 ALTERNATIVE STRATEGIES MUTUAL FUND Schedule of Investments (continued) August 31, 2010 (Unaudited) Shares Value PREFERRED STOCKS – 0.58% Credit Intermediation and Related Activities – 0.12% Banco Bradesco SA $ BanColombia SA Itau Unibanco Holding SA Oil and Gas Extraction – 0.19% Petroleo Brasileiro SA Telecommunications – 0.08% Vivo Participacoes SA Utilities – 0.19% Cia Energetica de Minas Gerais Cia Paranaense de Energia TOTAL PREFERRED STOCKS (Cost $208,921) Principal Amount CONVERTIBLE BONDS – 14.61% Chemical Manufacturing – 0.94% Gilead Sciences, Inc. 1.000%, 05/01/2014 Mylan, Inc. 3.750%, 09/15/2015 Computer and Electronic Product Manufacturing – 0.59% Comtech Telecommunications Corp. 3.000%, 05/01/2029 Credit Intermediation and Related Activities – 0.32% AmeriCredit Corp. 2.125%, 09/15/2013 Electrical Equipment, Appliance, and Component Manufacturing – 0.87% General Cable Corp. 4.500%, 11/15/2029 Greatbatch, Inc. 2.250%, 06/15/2013 The accompanying notes are an integral part of these financial statements. 18 ALTERNATIVE STRATEGIES MUTUAL FUND Schedule of Investments (continued) August 31, 2010 (Unaudited) Principal Amount Value Fabricated Metal Product Manufacturing – 0.67% Alliant Techsystems, Inc. 3.000%, 08/15/2024 $ $ Merchant Wholesalers, Durable Goods – 0.37% Henry Schein, Inc. 3.000%, 08/15/2034 Mining (except Oil and Gas) – 0.41% Massey Energy Co. 3.250%, 08/01/2015 Miscellaneous Manufacturing – 1.21% American Medical Systems Holdings, Inc. 4.000%, 09/15/2041 Kinetic Concepts, Inc. 3.250%, 04/15/2015 Personal and Laundry Services – 0.81% Regis Corp. 5.000%, 07/15/2014 Plastics and Rubber Products Manufacturing – 0.31% GenCorp, Inc. 2.250%, 11/15/2024 Primary Metal Manufacturing – 1.07% Sterlite Industries India Ltd. (b) 4.000%, 10/30/2014 United States Steel Corporation 4.000%, 05/15/2014 Professional, Scientific, and Technical Services – 1.14% Cadence Design System, Inc. 2.625%, 06/01/2015 Ciena Corp. 0.875%, 06/15/2017 Publishing Industries (except Internet) – 1.55% Concur Technologies, Inc. 2.500%, 04/15/2015 CSG Systems International, Inc. 3.000%, 03/01/2017 The accompanying notes are an integral part of these financial statements. 19 ALTERNATIVE STRATEGIES MUTUAL FUND Schedule of Investments (continued) August 31, 2010 (Unaudited) Principal Amount Value Publishing Industries (except Internet) – 1.55% (continued) Rovi Corp. 2.625%, 02/15/2040 $ $ Real Estate – 0.82% Corporate Office Properties LP 3.500%, 09/15/2026 Forest City Enterprises, Inc. 5.000%, 10/15/2016 Rental and Leasing Services – 0.57% Exterran Holdings, Inc. 4.250%, 06/15/2014 Support Activities for Mining – 0.29% Helix Energy Solutions Group, Inc. 3.250%, 12/15/2025 Telecommunications – 1.03% Equinix, Inc. 4.750%, 06/15/2016 NII Holdings, Inc. 3.125%, 06/15/2012 Transportation Equipment Manufacturing – 1.13% BorgWarner, Inc. 3.500%, 04/15/2012 Ford Motor Company 4.250%, 11/15/2016 Water Transportation – 0.51% DryShips, Inc. (b) 5.000%, 12/01/2014 TOTAL CONVERTIBLE BONDS (Cost $4,623,825) CORPORATE BONDS – 7.77% Broadcasting (except Internet) – 0.70% Liberty Media Corp. 3.125%, 03/30/2023 Credit Intermediation and Related Activities – 0.65% BOM Capital PLC (b) 6.699%, 03/11/2015 The accompanying notes are an integral part of these financial statements. 20 ALTERNATIVE STRATEGIES MUTUAL FUND Schedule of Investments (continued) August 31, 2010 (Unaudited) Principal Amount Value Funds, Trusts, and Other Financial Vehicles – 1.33% Bumi Capital Pte Ltd. (b) 12.000%, 11/10/2016 $ $ Management of Companies and Enterprises – 0.72% MTS International Funding Ltd. (b) 8.625%, 06/22/2020 Merchant Wholesalers, Durable Goods – 0.65% Cosan SA Industria e Comercio (b) 8.250%, 02/15/2049 Oil and Gas Extraction – 0.69% Gazprom International SA (b) 7.201%, 02/01/2020 Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 1.36% Kazkommertsbank (b) 8.500%, 04/16/2013 Knight Capital Group, Inc. 3.500%, 03/15/2015 Telecommunications – 1.16% Axtel SAB de CV (b) 9.000%, 09/22/2019 Waste Management and Remediation Services – 0.51% Covanta Holding Corp. 3.250%, 06/01/2014 TOTAL CORPORATE BONDS (Cost $2,403,191) Shares EXCHANGE-TRADED FUNDS – 16.86% Industrial Select Sector SPDR Fund iShares Dow Jones US Real Estate Index Fund iShares Dow Jones US Telecommunications Sector Index Fund iShares MSCI Brazil Index Fund iShares MSCI Chile Investable Market Index Fund iShares MSCI Emerging Markets Index Fund iShares MSCI Malaysia Index Fund iShares MSCI Mexico Investable Market Index Fund iShares MSCI Singapore Index Fund iShares MSCI South Africa Index Fund The accompanying notes are an integral part of these financial statements. 21 ALTERNATIVE STRATEGIES MUTUAL FUND Schedule of Investments (continued) August 31, 2010 (Unaudited) Shares Value EXCHANGE-TRADED FUNDS – 16.86% (continued) iShares MSCI South Korea Index Fund $ iShares MSCI Taiwan Index Fund iShares MSCI Turkey Index Fund Market Vectors – Gold Miners ETF (c) Market Vectors – Indonesia ETF Market Vectors – Poland ETF (a) Market Vectors – Russia ETF SPDR S&P China ETF SPDR S&P Emerging Middle East & Africa ETF WisdomTree Dreyfus Brazilian Fund WisdomTree India Earnings Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $5,132,168) CLOSED-END MUTUAL FUNDS – 2.15% Aberdeen Indonesia Fund, Inc. China Fund, Inc. Greater China Fund, Inc. India Fund, Inc. (a) Korea Fund, Inc. (a) Taiwan Fund, Inc. (a) Thai Fund, Inc. TOTAL CLOSED-END MUTUAL FUNDS (Cost $648,891) Principal Amount US GOVERNMENT NOTE/BONDS – 12.40% United States Treasury Inflation Indexed Bonds – 9.76% 1.250%, 04/15/2014 $ 1.375%, 01/15/2020 2.375%, 01/15/2025 2.125%, 02/15/2040 United States Treasury Notes – 2.64% 1.750%, 07/31/2015 TOTAL US GOVERNMENT NOTE/BONDS (Cost $3,793,870) FOREIGN GOVERNMENT NOTE/BONDS – 2.29% City Of Buenos Aires (b) 12.500%, 04/06/2015 Russian Foreign Bond – Eurobond (b) 3.625%, 04/29/2015 Ukraine Government International Bond (b) 6.580%, 11/21/2016 TOTAL FOREIGN GOVERNMENT NOTE/BONDS (Cost $699,415) The accompanying notes are an integral part of these financial statements. 22 ALTERNATIVE STRATEGIES MUTUAL FUND Schedule of Investments (continued) August 31, 2010 (Unaudited) Contracts Value PURCHASED OPTIONS – 0.04% NASDAQ 100 Index Expiration: December, 2010, Exercise Price: $1,700.000 1 $ S&P 500 Index Expiration: October, 2010, Exercise Price: $1,085.000 1 Expiration: October, 2010, Exercise Price: $1,120.000 2 TOTAL PURCHASED OPTIONS (Cost $8,466) Principal Amount SHORT-TERM INVESTMENTS – 9.70% Money Market Funds – 9.70% AIM STIT – Liquid Assets Portfolio (c) $ TOTAL SHORT-TERM INVESTMENTS (Cost $3,047,347) Total Investments(Cost $31,952,858) – 101.07% Liabilities in Excess of Other Assets – (1.07)% ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. ADRAmerican Depository Receipt (a) Non-income producing security. (b) Foreign security (c) All or a portion of this security is pledged as collateral for short positions. The accompanying notes are an integral part of these financial statements. 23 ALTERNATIVE STRATEGIES MUTUAL FUND Schedule of Securities Sold Short August 31, 2010 (Unaudited) Shares Value 3M Co. $ Abbott Laboratories Adobe Systems, Inc. (a) Air Products & Chemicals, Inc. 92 Allergan, Inc. Alliant Techsystems, Inc. Amazon.com, Inc. American Electric Power Co, Inc. American Medical Systems Holdings, Inc. AmeriCredit Corp. Amgen, Inc. AOL, Inc. Apache Corp. Apple, Inc. Boeing Co. BorgWarner, Inc. Broadcom Corp. Bunge Limited (a) Cadence Design System, Inc. Caterpillar Inc. Celgene Corp. Chesapeake Energy Corp. Ciena Corp. Cisco Systems, Inc. Cliffs Natural Resources, Inc. Colgate-Palmolive Co. Comtech Telecommunications Corp. Concur Technologies, Inc. Corning, Inc. Covanta Holding Corp. CSG Systems International, Inc. CVS Caremark Corporation Dominion Resources, Inc. The Dow Chemical Company DryShips, Inc. (a) Duke Energy Corp. Ecolab, Inc. EOG Resources, Inc. Equinix, Inc. Express Scripts, Inc. Exterran Holdings, Inc. Ford Motor Company Forest City Enterprises, Inc. Freeport-McMoRan Copper & Gold Inc. General Cable Corp. General Electric Co. The accompanying notes are an integral part of these financial statements. 24 ALTERNATIVE STRATEGIES MUTUAL FUND Schedule of Securities Sold Short (continued) August 31, 2010 (Unaudited) Shares Value General Mills, Inc. $ Genzyme Corp. Gilead Sciences, Inc. Goldman Sachs Group, Inc. Google, Inc. Greatbatch, Inc. Halliburton Co. Henry Schein, Inc. Hewlett-Packard Co. Intel Corp. International Business Machines Corp. 69 Johnson & Johnson JPMorgan Chase & Co. Kinetic Concepts, Inc. Knight Capital Group, Inc. Massey Energy Co. Mastercard, Inc. McDonald’s Corporation Medtronic, Inc. Merck & Co., Inc. Monsanto Company Morgan Stanley Mylan, Inc. Newmont Mining Corp. NextEra Energy, Inc. NIKE, Inc. Occidental Petroleum Corporation Oracle Corp. PepsiCo, Inc. Pfizer, Inc. Philip Morris International, Inc. Praxair, Inc. Procter & Gamble Co. QUALCOMM, Inc. Regis Corp. Rovi Corp. Schlumberger Ltd. (a) Simon Property Group Inc. Southern Co. Sterlite Industries India Ltd. – ADR Target Corp. Time Warner Cable, Inc. Time Warner, Inc. Union Pacific Corp. United States Steel Corporation Visa, Inc. The accompanying notes are an integral part of these financial statements. 25 ALTERNATIVE STRATEGIES MUTUAL FUND Schedule of Securities Sold Short (continued) August 31, 2010 (Unaudited) Shares Value The Walt Disney Company $ Wells Fargo & Company Yum Brands, Inc. TOTAL SECURITIES SOLD SHORT (Proceeds $7,663,476) $ Percentages are stated as a percent of net assets. ADRAmerican Depository Receipt (a) Foreign security The accompanying notes are an integral part of these financial statements. 26 ALTERNATIVE STRATEGIES MUTUAL FUND Schedule of Options Written August 31, 2010 (Unaudited) Contracts Value CALL OPTIONS Cotton Expiration: December, 2010, Exercise Price: $85.00 1 $ TOTAL OPTIONS WRITTEN (Premiums received $1,262) $ The accompanying notes are an integral part of these financial statements. 27 ALTERNATIVE STRATEGIES MUTUAL FUND Schedule of Open Futures Contracts August 31, 2010 (Unaudited) Number Unrealized of Contracts Settlement Appreciation/ Description Sold Month (Depreciation) E-mini MSCI EAFE 5 September-10 $ ) Soybean Oil 1 December-10 S&P 500 E-mini 6 September-10 Heating Oil 1 October-10 Soybean 1 November-10 Wheat 1 March-11 Natural Gas 1 October-10 US 10 Year Note 12 December-10 ) US Long Bond 11 December-10 ) TOTAL FUTURES CONTRACTS SOLD $ ) Number Unrealize of Contracts Settlement Appreciation/ Description Purchased Month (Depreciation) Corn 1 December-10 $ US 5 Year Note 12 December-10 Lumber 1 November-10 ) Gold 100 oz. 2 December-10 Red Wheat 1 March-11 ) Natural Gas 1 January-11 ) S&P 500 E-mini 25 September-10 ) Mexican Peso 3 September-10 ) TOTAL FUTURES CONTRACTS PURCHASED $ The accompanying notes are an integral part of these financial statements. 28 ALTERNATIVE STRATEGIES MUTUAL FUND Statement of Assets and Liabilities August 31, 2010 (Unaudited) Assets Investments, at value (cost $31,952,858) $ Dividends and interest receivable Deposit for short sales at broker Deposit for futures at broker Receivable for investments sold Other assets Total Assets Liabilities Securities sold short, at market value (proceeds $7,663,476) Written options, at market value (premiums received $1,262) Payable for Fund shares redeemed Payable for investments purchased Dividends and interest payable on short positions Payable to Custodian Payable to Advisor Payable to affiliates Accrued distribution fees Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist Of: Paid-in capital Accumulated net investment loss ) Accumulated net realized loss ) Net unrealized appreciation (depreciation) on: Investments ) Short transactions Futures contracts ) Options contracts Foreign currency translation (8 ) Net Assets $ Class A Shares Net Assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value and redemption price per share(1) $ Maximum offering price per share ($14.69/0.9425) $ Class I Shares Net Assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value and redemption price per share(1) $ If applicable, redemption price per share may be reduced by a redemption fee. The accompanying notes are an integral part of these financial statements. 29 ALTERNATIVE STRATEGIES MUTUAL FUND Statement of Operations For the Six Months Ended August 31, 2010 (Unaudited) Investment Income Dividend income(1) $ Interest income(2) Total Investment Income Expenses Advisory fees Dividends on short positions Interest expense Transfer agent fees and expenses Administration fees Fund accounting fees Audit and tax fees Federal and state registration fees Custody fees Legal fees Chief Compliance Officer fees and expenses Distribution Fees – Class A Reports to shareholders Trustees’ fees and related expenses Other expenses Total Expenses Less waivers and reimbursement by Advisor ) Net Expenses Net Investment Loss ) Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) from: Investments Option contracts expired or closed Short transactions ) Futures contracts closed ) Change in net unrealized appreciation/depreciation on: Investments ) Short transactions Futures contracts Options contracts Foreign currency translation (8 ) Net Realized and Unrealized Gain (Loss) on Investments ) Net Decrease in Net Assets from Operations $ ) Net of $12,199 in withholding tax. Net of $619 in withholding tax. The accompanying notes are an integral part of these financial statements. 30 ALTERNATIVE STRATEGIES MUTUAL FUND Statements of Changes in Net Assets Six Months Ended August 31, 2010 Year Ended (Unaudited) February 28, 2010 From Operations Net investment loss $ ) $ ) Net realized gain (loss) from Investments Foreign currency translation — 47 Option contracts expired or closed — Short transactions ) ) Futures contracts closed ) ) Change in net unrealized appreciation (depreciation) on: Investments ) Short transactions ) Futures contracts ) Options contracts — Foreign currency translation (8 ) — Net increase (decrease) in net assets from operations ) From Distributions Net investment income – Class A — — Net investment income – Class I — ) Net decrease in net assets resulting from distributions paid — ) From Capital Share Transactions Proceeds from shares sold – Class A Proceeds from shares sold – Class I Net asset value of shares issued in reinvestment of distributions to shareholders – Class A — — Net asset value of shares issued in reinvestment of distributions to shareholders – Class I — Payments for shares redeemed – Class A(1) ) ) Payments for shares redeemed – Class I(2) ) ) Net increase (decrease) in net assets from capital share transactions ) Total Increase (Decrease) in Net Assets ) Net Assets Beginning of period End of period $ $ Net of redemption fees of $155 for the six months ended August 31, 2010. Net of redemption fees of $567 and $648 for the six months ended August 31, 2010 and the year ended February 28, 2010, respectively. The accompanying notes are an integral part of these financial statements. 31 ALTERNATIVE STRATEGIES MUTUAL FUND — CLASS A Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended Year Ended Period Ended August 31, 2010 February 28, February 28, (Unaudited) Net Asset Value, Beginning of Period $ $ $ Income (loss) from investment operations: Net investment income (loss)(2) ) ) Net realized and unrealized gain (loss) on investments ) ) Total from Investment Operations ) ) Less distributions paid: From net investment income — — ) Total distributions paid — — ) Paid-in capital from redemption fees (Note 2) — Net Asset Value, End of Period $ $ $ Total Return(3) )% % )% Supplemental Data and Ratios: Net assets at end of period (000’s) $ $ $ Ratio of expenses to average net assets: Before waiver and expense reimbursement(4)(5) % % % After waiver and expense reimbursement(4)(5) % % % Ratio of net investment loss to average net assets: Before waiver and expense reimbursement(5) )% )% )% After waiver and expense reimbursement(5) )% )% % Portfolio turnover rate(3) % % % Class A commenced operations on November 5, 2008. Per share net investment income was calculated using average shares outstanding. Not annualized for periods less than a full year. The ratio of expenses to average net assets includes dividends on short positions and interest expense.The before waiver and expense reimbursement and after waiver and expense reimbursement ratios excluding dividends on short positions and interest expense were 3.04% and 2.75%, 3.65% and 2.75%, and 6.20% and 2.75% for the period ended August 31, 2010, for the year ended February 28, 2010 and the period ended February 28, 2009, respectively. Annualized for periods less than one year. Less than 0.5 cent per share. The accompanying notes are an integral part of these financial statements. 32 ALTERNATIVE STRATEGIES MUTUAL FUND — CLASS I Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended Year Ended Period Ended August 31, 2010 February 28, February 28, (Unaudited) Net Asset Value, Beginning of Period $ $ $ Income (loss) from investment operations: Net investment income (loss)(2) ) ) Net realized and unrealized gain (loss) on investments ) ) Total from Investment Operations ) ) Less distributions paid: From net investment income — ) Total distributions paid — ) Paid-in capital from redemption fees (Note 2) — Net Asset Value, End of Period $ $ $ Total Return(3) )% % )% Supplemental Data and Ratios: Net assets at end of period (000’s) $ $ $ Ratio of expenses to average net assets: Before waiver and expense reimbursement(4)(5) % % % After waiver and expense reimbursement(4)(5) % % % Ratio of net investment loss to average net assets: Before waiver and expense reimbursement(5) )% )% )% After waiver and expense reimbursement(5) )% )% % Portfolio turnover rate(3) % % % Class I commenced operations on March 3, 2008. Per share net investment income was calculated using average shares outstanding. Not annualized for periods less than a full year. The ratio of expenses to average net assets includes dividends on short positions and interest expense.The before waiver and expense reimbursement and after waiver and expense reimbursement ratios excluding dividends on short positions and interest expense were 2.80% and 2.50%, 3.40% and 2.50%, and 4.54% and 2.76% for the period ended August 31, 2010, for the year ended February 28, 2010 and the period ended February 28, 2009, respectively. Annualized for periods less than one year. Less than 0.5 cent per share. The accompanying notes are an integral part of these financial statements. 33 ALTERNATIVE STRATEGIES MUTUAL FUND Notes to Financial Statements August 31, 2010 (Unaudited) Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Alternative Strategies Mutual Fund (the “Fund”) represents a distinct series with its own investment objectives and policies within the Trust. The investment objective of the Fund is long term capital appreciation with low correlation to broad market indices. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Fund are segregated, and a shareholder’s interest is limited to the Fund in which shares are held. The Fund commenced operations on March 3, 2008. Effective October 15, 2008, the Fund issued a new class of shares, Class A, and renamed the existing class as Class I. Class A shares commenced operations November 5, 2008. Class A shares are subject to a 0.25% distribution fee. Each class of shares has identical rights and privileges except with respect to the distribution fees, and voting rights on matters affecting a single class of shares. Costs incurred by the Fund in connection with the organization, registration and the initial public offering of shares were paid by Ascentia Capital Partners, LLC (the “Advisor”). Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the security is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the closing bid price on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a Pricing Service. If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. Any discount or premium is accredited or amortized on a straight-line basis until maturity. 34 ALTERNATIVE STRATEGIES MUTUAL FUND Notes to Financial Statements (continued) August 31, 2010 (Unaudited) Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”). NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace. Specifically, composite pricing looks at the last trades on the exchanges where the options are traded. If there are no trades for the option on a given business day composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. Futures contracts are valued at the last sale price at the close of trading on the relevant exchange or board of trade. If there was no sale on the applicable exchange or board of trade on such day, at the average of quoted bid and asked prices as of the close of such exchange or board of trade. When market quotations are not readily available, any security or other asset is valued at its fair value as determined in good faith in accordance with procedures adopted by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market, and/or world events cause the Advisor to believe that a security’s last sale price or NOCP may not reflect its actual market value at the time of the U.S. market close. The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. The Fund has adopted Statement of Financial Accounting Standard, “Fair Value Measurements and Disclosures” (“Fair Value Measurements”) and FASB Staff Position “Determining Fair Value when the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identified Transactions that are not Orderly” (“Determining Fair Value”). Determining Fair Value clarifies Fair Value Measurements and requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. Determining Fair Value also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types. Fair Value Measurements requires the Fund to classify its securities based on valuation method. These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of August 31, 2010: 35 ALTERNATIVE STRATEGIES MUTUAL FUND Notes to Financial Statements (continued) August 31, 2010 (Unaudited) Level 1 Level 2 Level 3 Total Assets: Equity Administrative and Support $ $
